Citation Nr: 1311487	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-37 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for flat feet.  

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied entitlement to service connection for flat feet, a right ankle disability, and a bilateral knee disability.  While the rating decision adjudicated other issues, the Veteran only perfected an appeal of the issues listed above.  

The Veteran provided testimony during a hearing before the Board at the RO in September 2012.  A transcript is of record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

These issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Service treatment records do not include findings of knee or right ankle disability.  A service treatment record from December 2, 1983, documents that the right foot was grossly normal.  The next sentence stated "arch present but mildly decreased."  Service treatment records are negative for a diagnosis of flat feet as well as any treatment for flat feet pain, including a prescription for arch supports.  

The Veteran was provided with a VA joints examination, which was apparently meant to also cover the issue of flat feet.  However, the examiner did not address the disability, neither in the examination nor among the opinions provided.  

The Veteran stated during the Board hearing that he may have received treatment regarding a Workers' Compensation claim while working for the airport police or the air marshal service, including treatment possibly related to a car accident.  The agency of original jurisdiction should undertake the appropriate action to obtain copies of any determinations associated with a claim for Workers' Compensation, as well as copies of all medical records underlying those determinations.  Any disability or other examinations related to this employment should also be obtained.  

The May 2010 VA joints examination, the examiner found no currently diagnosed bilateral knee or right ankle disability.  However, records from Dr. Yeteru and other private medical reports include diagnoses of bilateral knee and right ankle disability.  The Veteran receives treatment from Advocate Health Care and Midwest Orthopedic at Rush and up to date records from those facilities should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the Veteran, the agency of original jurisdiction should undertake appropriate action to obtain clinical and examination records related to the Veteran's employment for the Aviation Police (O'Hare Airport) and the Air Martial Service.  This should include a copy of any determination(s) associated with any Worker's Compensation claims or other disability determinations regarding the Veteran, as well as copies of all medical records underlying any determinations made.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the agency of original jurisdiction should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After obtaining any necessary authorization from the Veteran, obtain his complete treatment records from Advocate Health Care and Midwest Orthopedic at Rush and associate them with the claims file.  

3.  Once the above development has been completed, provide the Veteran with a VA orthopedic examination with a qualified physician to determine the nature and etiology of any bilateral knee, flat feet or right ankle disability.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

For any knee, flat foot, and/or right ankle disability found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service or is otherwise related to a disease or injury in service, including the treatment for chondromalacia of the bilateral knees and the second degree right ankle sprain during service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the service treatment records, VA examination reports, and the private clinical records.  If no disability is found, the examiner should reconcile the opinion with the private medical reports reflecting diagnoses of pertinent disability.  A complete rationale for opinions provided should be included.  

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



Department of Veterans Affairs


